Citation Nr: 0703002	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-23 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1965 to 
December 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in August 2003.  The 
veteran's substantive appeal indicated that he wished to have 
a hearing before the Board.  However, in a November 2003 
statement, the veteran withdrew his request for a Board 
hearing and requested a hearing before the RO instead.  An RO 
hearing was held in November 2004.  

Further, the initial January 2003 rating decision also denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus, and the veteran's notice of disagreement and 
substantive appeal indicated that he wished to also appeal 
these issues.  However, a subsequent rating decision in 
December 2004 granted service connection for bilateral 
hearing loss and tinnitus.  Thus, these issues are no longer 
in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
right knee disability.  In a January 2007 written brief 
presentation, the veteran's representative noted that a June 
2003 medical record from a private doctor indicated that in 
January 1989, the veteran's right knee was surgically treated 
at Harris Southwest Hospital.  The veteran's representative 
requested that this case be remanded to request these 
records.  As VA has a duty to assist the veteran in obtaining 
records which he identifies, appropriate action to request 
the records is necessary.  38 C.F.R. § 3.159(c)(1) (2006). 

In view of the need to return the case to the RO to request 
identified records, the Board also believes it appropriate to 
include a direction to comply with the decision of United 
States Court of Appeals for Veterans Claims (Court) in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Since the Board is remanding 
this case to get additional medical records, it is reasonable 
for the RO to give additional VCAA notice to comply with 
Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should take appropriate action 
to request copies of all medical records 
from Harris Southwest Hospital pertaining 
to the veteran's 1989 right knee surgery.  
If these records are unavailable, it 
should be noted in the claims file. 

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record, to specifically include 
all evidence submitted since the 
September 2005 supplemental statement of 
the case, and determine if service 
connection for right knee disability is 
warranted.  If the benefit sought on 
appeal is not granted, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



